           Case 5:16-cv-05674-JFL Document 49 Filed 12/11/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JEFFREY SAWYER, individually and                       :
on behalf of a class of all others similarly situated, :
                                                       :
                        Plaintiff,                     :
                                                       :
                v.                                     :              No. 5:16-cv-5674
                                                       :
HEALTH CARE SOLUTIONS AT HOME, INC; :
and LINCARE INC.,                                      :
                                                       :
                        Defendants.                    :
__________________________________________

                                             ORDER

        AND NOW, this 11th day of December, 2018, upon consideration of the parties’ joint
Motion for Leave to File Settlement Agreement Under Seal, or in the Alternative, for an In
Camera Inspection of December 7, 2018, ECF No. 48, IT IS ORDERED THAT the parties’
motion is DENIED without prejudice. 1 The parties shall, within seven days of the date of this
order, either (1) file a renewed motion for leave to file the agreement under seal or for in camera
review or (2) file a joint motion for settlement approval.




                                                       BY THE COURT:



                                                       /s/ Joseph F. Leeson, Jr.____________
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge


       1
                Although the parties have filed their motion jointly and state that confidentiality is
a term of their settlement agreement, they have not made a sufficient showing in this case to
overcome the strong presumption of public access to settlement agreements filed for court
approval. See Cuttic v. Crozer–Chester Med. Ctr., 868 F.Supp.2d 464, 466 (E.D. Pa. 2012). See
also Vargas v. Gen. Nutrition Centers, Inc., No. 2:10-CV-867, 2015 WL 4155449, at *1 (W.D.
Pa. Mar. 20, 2015). This Court will consider a renewed motion to file the agreement under seal if
the parties can make such a showing.




                                                   121018
Case 5:16-cv-05674-JFL Document 49 Filed 12/11/18 Page 2 of 2




                              121018
